Citation Nr: 0005385	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1939 to 
July 1941 and from September 1942 to May 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 1999, a videoconference hearing was held before 
a Member of the Board.  The undersigned Member was designated 
by the Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was last denied by the Board in April 1991.  Service 
connection had previously been denied by final rating action 
of December 1943 and by the Board in July 1985.

2.  The evidence associated with the claims file since the 
1991 Board decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for an acquired psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The Board's April 1991 decision denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§ 5104, 7103(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.  The Board last denied the 
appellant's claim in April 1991 on the basis that the record 
did not show a nexus between the current disorder and any 
incident or incurrence in service.  At that time it was noted 
that new and material evidence had not been submitted since a 
July 1985 Board decision.  That decision held that there was 
no new and material evidence submitted since a December 1943 
final rating action.  Evidence considered has included 
service medical records; an August 1943 VA neuropsychiatric 
examination; a February 1983 statement from Dr. J. Carter; a 
lay statement from Jimmie Thompson; private treatment reports 
from 1984 and 1985; a March 1990 VA examination; and a 
transcript of hearing testimony given by the appellant in 
August 1990.  The Board concluded that there was no evidence 
of a nexus between the appellant's acquired psychiatric 
disorder, diagnosed approximately forty years after service, 
and any incident or event in service.  It was held that 
evidence submitted did not warrant reopening of the 
previously denied claim, and the denial was continued.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In the present case, the 
appellant did not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999), (Court) and accordingly, the Board's April 1991 
decision is final.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide the merits 
of the claim fairly.  38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

With the above-cited facts and law for consideration, the 
Board will not reopen this claim.  When read together with 
the appellant's contentions on appeal, the Board concludes 
that the evidence submitted or associated with the record 
since the April 1991 decision is not so significant that it 
must be considered in order to decide the merits of the claim 
fairly.  The appellant's Honorable Discharge certificate, 
which shows that his separation point was the Station 
Hospital at Jackson Barracks, Missouri, is cumulative of 
evidence that was before the Board in April 1991.  Further, 
it does not mention any psychiatric disorder, and thus, is 
not probative.  Accordingly, it provides no basis to reopen 
this claim.

Moreover, the Board finds that the appellant's pleadings and 
statements, to include his hearing testimony of September 
1999, essentially reiterate his previously considered 
contentions with respect to the claimed disability, and as 
such are not considered to be new.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  To the extent that the appellant 
contends that he has a disability that was incurred in 
service, such statements, being in effect lay speculation on 
medical issues involving the presence or etiology of a 
disability, are not probative to this claim and, therefore, 
are deemed to be not material.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held not to be competent 
evidence for such purpose, and thus material); see also, 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen one or more of the aforementioned 
claims.  Specifically, there is no indication that any 
outstanding medical records would provide the necessary nexus 
between the current psychiatric disorder and service.  Thus, 
as the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required or indicated at this time.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for an acquired psychiatric disorder not 
having been submitted, the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

